Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, drawn to the first embodiment of Figure 1, in the reply filed on August 10, 2021, is acknowledged.  Although Applicant states that all the claims 1-10 encompass the elected species, note that claims 1-3 and 8-10 read on the elected species, and claims 4-7 do not read on the elected Species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  In claim 1, the omitted elements are: a base substrate and a sealing substrate.  Because the claims are missing the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8, as best understood by the Office, is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2011/0102308; hereinafter, Nakamura).
Regarding claim 1, Nakamura discloses an organic light emitting display apparatus (Figs. 1A-1C and 2) comprising: 
first through eighth pixels 11 (Fig. 1C, ¶ [0056]) arranged in a 4*2 matrix configuration (Fig. 1C) along a first and a second direction; and
a camera 20 (Figs. 1-2, ¶ [0051]) positioned to take a picture through the transmission window 30 (Figs. 1-2, ¶ [0058], [0080]),


wherein the first mirror pattern 65 (Fig. 2, ¶ [0063]) defines one transmission window 30 (Fig. 1C and 2), wherein the transmission window transmits light (¶ [0058]).
	However, Nakamura does not explicitly disclose “one transmission window in configured to transmit light in every two or more pixels adjacent to each other.”  However, in another embodiment (Figs. 7A-7B) Nakamura discloses wherein one transmission window 30H (Figs. 7A-7B) is formed in every two or more pixels 11 (Figs. 7A-7B, ¶ [0082]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to form one transmission window configured to transmit light in every two or more pixels adjacent to each other, because such a modification would have been obvious try as a matter of substitution of art recognized equivalent structures (¶ [0058], [0082]).   
	Regarding claim 8, Nakamura further discloses wherein the transmission window 30 (Fig. 1C and 2, ¶ [0058]) is an opening formed at the first mirror pattern 65 (Fig. 2, ¶ [0063]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829